Citation Nr: 9900728	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-13 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1969, and from April 1971 to August 1975.

The veteran was granted service connection for bilateral 
hearing loss in a June 1970 rating decision, evaluated as 
zero percent disabling (noncompensable) effective March 4, 
1969.  He was subsequently granted service connection for 
hemorrhoids in a May 1976 rating decision.  This condition 
was also assigned a noncompensable disability rating, 
effective April 26, 1975.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the issues on appeal.

A personal hearing was conducted before the RO in May 1996, a 
transcript of which is of record.


FINDINGS OF FACT

1.  On a February 1995 audiological evaluation, the average 
pure tone threshold level was 53 decibels for the right ear, 
and 62 decibels for the left.  Speech recognition scores were 
90 percent for the right ear, and 92 percent for the left.

2.  On a September 1995 audiological evaluation, the average 
pure tone threshold level was 50 decibels for the right ear, 
and 60 decibels for the left.  Speech recognition scores were 
84 percent for the right ear, and 88 percent for the left.

3.  On an April 1997 audiological evaluation, the average 
pure tone threshold level was 55 decibels for the right ear, 
and 66 decibels for the left.  Speech recognition scores were 
92 percent for the right ear, and 84 percent for the left.

4.  The medical evidence on file shows that the veterans 
hemorrhoids are not large or thrombic, nor irreducible with 
excessive redundant tissue evidencing frequent recurrences.  
While the veteran has reported occasional episodes of 
bleeding and pain, as well as constant itching, these 
symptoms result in no more than mild to moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.87, 
Diagnostic Code 6100 (1998).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.1, 4.3, 4.114., Diagnostic Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria: Increased Ratings.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

General Background.  As mentioned above, the veteran was 
granted service connection for bilateral hearing loss in a 
June 1970 rating decision, and was assigned a noncompensable 
disability rating effective March 4, 1969.  He was 
subsequently granted service connection for hemorrhoids in a 
May 1976 rating decision.  This condition was assigned a 
noncompensable disability rating effective April 26, 1975.

In May 1995, the veteran requested a reevaluation of his 
service-connected disabilities, as he believed that these 
conditions had worsened.  He reported that he had received 
medical treatment at the VA Outpatient Clinic (VAOPC) in Los 
Angeles, California.

Medical records were subsequently obtained from the Los 
Angeles VAOPC that covered the period from October 1992 to 
April 1995.  These records show treatment on several 
occasions for bilateral sensorineural hearing loss and 
tinnitus.  These records show that the veteran wears hearing 
aids.

Various VA compensation examinations were conducted in 
September 1995, including an audio examination, as well as a 
rectum and anus examination.

In December 1995, the RO denied the veterans increased 
rating claims regarding his bilateral hearing loss and 
hemorrhoids, among other things.  The veterans Notice of 
Disagreement was received in January 1996, wherein he only 
contested the ROs determination regarding his increased 
rating claims for hearing loss and hemorrhoids.

A personal hearing was conducted before the RO in May 1996.  
The veteran testified that his hearing had worsened over the 
years.  He testified that one of his examiners informed him 
that his hearing loss kept getting worse and worse, and 
recommended that he file for compensation.  Additionally, he 
testified that his hearing problems were worse when there is 
background noise.  With respect to his hemorrhoids, he 
testified that the VA examination was rushed.  On inquiry, he 
acknowledged that he believed that the examiner did do a 
digital exam; finger wave.  He also testified that he was 
informed at the examination that he had a tear, but no such 
finding was listed on the examination report.  Regarding his 
current symptomatology, the veteran testified that he had 
episodes of bleeding about 4 to 5 times a year, and that he 
had constant itching.  Further, he testified that he had to 
take baths every day and sit in the tub to keep the swelling 
and the itching from being a real problem.  On inquiry, he 
testified that he sometimes experienced pain, but that it was 
not a hard pain.  He testified that his hemorrhoids were sore 
when he experienced bleeding.  Also, he testified that he was 
not using suppositories, stool softeners, nor was he on a 
special diet.  The veteran also testified that he was not 
working, and that he was on disability for his back, 
shoulders and arms as he could not do any heavy lifting.

The veteran was accorded new VA examination in April 1997 in 
conjunction with his claim of increased hearing loss.

Additional VA outpatient treatment records were subsequently 
obtained that covered the period from July to August 1997.  
These records show treatment for complaints of knee pain, and 
contain no pertinent findings regarding the veterans hearing 
loss or hemorrhoids.

Also on file are private medical records from Kaiser 
Permanente that covered the period from August 1986 to 
February 1996.  Several of these records note the veteran had 
hearing aids, but made no pertinent findings regarding the 
current severity of his hearing loss.  He had a physical 
examination in February 1996 following complaints of chest 
pain and associated fatigue.  No hemorrhoids were noted on 
this examination.

Analysis.  In general, a veterans claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The veteran has 
asserted that both his bilateral hearing loss and his 
hemorrhoids are more disabling than contemplated by the 
current evaluations.  Therefore, his claims for increased 
evaluations are well-grounded.  The VA has obtained medical 
records from health care providers who have treated the 
veteran, and has had him examined.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Hearing Loss.  Evaluations for defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by results of 
controlled speech discrimination tests and by average pure 
tone threshold levels obtained by audiometric testing.  To 
evaluate the degree of disability resulting from defective 
hearing which is service-connected, the rating schedule 
establishes, based on the average pure tone threshold levels 
and the results of the controlled speech discrimination 
tests, 11 auditory acuity levels from numeric designations I 
(for an essentially normal acuity level) to level XI (for 
profound deafness).  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110 (1998).  By impairment of auditory acuity is meant the 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).

The assignment of a schedular disability evaluation for 
hearing impairment is a purely mechanical application of the 
rating criteria.  The United States Court of Veterans Appeals 
(Court) has held that the assignment of a disability rating 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

As stated above, the VAOPC records show the veteran was 
treated on several occasions for bilateral hearing loss, and 
that the veteran wears hearing aids.  These records also show 
that the veteran underwent an audiological evaluation in 
February 1995 which revealed pure tone thresholds, in 
decibels, as follows:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
XXX
XXX
25
XXX
65
60
60
XXX
XXX
LEFT
XXX
XXX
55
XXX
65
60
65
XXX
XXX

For VA purposes, the average pure tone threshold level for 
the right ear was 53 decibels, and 62 decibels for the left.  
Speech recognition score for the right ear was 90 percent, 
while the score for the left ear was 92 percent.

At the September 1995 VA audio examination, it was noted that 
the veteran had a history of noise exposure during service 
and that he wore no ear protection at that time.  He reported 
symptoms of light-headedness 2 times a week, which lasted 
anywhere from 20 minutes to half a day.  It was also noted 
that his service-connected tinnitus, manifest by a high 
pitch, was getting worse.  Examination of the veterans ears 
showed intact tympanic membranes and canals.  His 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XXX
25
60
60
55
50
LEFT
XXX
55
65
60
60
60

The speech recognition score for the right ear was 84 
percent, while the score was 88 percent for the left ear.

At the April 1997 VA audio-ear disease examination, the 
examiner found that the veteran ears had intact tympanic 
membranes and canals.  His audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XXX
35
60
65
60
55
LEFT
XXX
60
70
65
70
66

The speech recognition score for the right ear was 92 
percent, while the score was 84 percent for the left ear.

Using the tables provided for evaluation of auditory acuity 
impairment at 38 C.F.R. § 4.85, the results of the February 
1995 audiological evaluation represented Level II hearing for 
the right ear, and Level II for the left ear, which warrants 
a zero percent evaluation.  The results of the September 1995 
evaluation represented Level II hearing for the right ear and 
Level III for the left, which also warranted a zero percent 
evaluation.  Finally, the results of the April 1997 
audiological evaluation represented Level I hearing for the 
right ear and Level III for the left ear, warranting a zero 
percent evaluation.  In short, all of the audiological 
evaluations of record for the current appeal show that the 
veteran does not meet the schedular criteria for a 
compensable disability rating for his bilateral hearing loss.

It is noted that the veterans representative contended, in 
an October 1998 statement, that the veteran has stated that 
his hearing loss impacted his life in every aspect and that 
the evaluation in effect does not accurately reflect the 
current severity of his hearing loss.  Therefore, it was 
argued that an extraschedular consideration was warranted.  
With respect to that claim, the Board finds that the current 
evaluation contemplates the symptomatology and resulting 
impairment demonstrated by the evidence of record.  While the 
veteran is not currently working, his hearing testimony 
reflects that this is due to the disability of his back, 
shoulders, and arms.  Additionally, even though the veteran 
has been seen on an outpatient basis for his bilateral 
hearing loss on numerous occasions, the evidence of record 
does not show that the disability has resulted in frequent 
periods of hospitalization.  Consequently, the Board concurs 
with the RO that there are no unusual or exceptional factors 
to warrant an extra-schedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1).

Hemorrhoids.  Under Diagnostic Code 7336, mild or moderate 
hemorrhoids are assigned a non-compensable evaluation.  Large 
or thrombic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences, are assigned a 10 
percent evaluation.  A 20 percent evaluation is assigned with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114.

At the September 1995 VA rectum and anus examination, it was 
noted that the veteran was status post hemorrhoidectomy 
(external) of more than 10 years duration.  The veterans 
subjective complaints included itchiness and occasional 
bleeding.  However, there were no complaints of constipation, 
diarrhea, abdominal pain, cramps, or bloating.  On 
examination, the VA examiner found small external 
hemorrhoids, but no anal fissure.  On rectal examination, 
there was no stool in vault and no palpated mass.  The 
examiner found that the veteran was negative for bleeding, 
soiling, incontinence/diarrhea, tenesmus, dehydration, and 
malnutrition.  Additionally, the examiner stated that it was 
unknown if the veteran had anemia as there had been no recent 
complete blood count.  There was no fecal leakage.  It was 
noted that the frequency of episodes were twice daily.  
Overall diagnosis was of small, external hemorrhoids.

At his personal hearing, the veteran testified that his 
hemorrhoids are manifest by a constant itch, as well as 
episodes of bleeding that occur approximately 4 to 5 times a 
year.  He also related occasional episodes of pain, including 
soreness during his episodes of bleeding.  

The September 1995 VA examiners diagnosis of small 
external hemorrhoids, appears to meet the criteria of mild 
or moderate hemorrhoids for the current noncompensable 
rating.  The findings of the examiner do not show that the 
veterans hemorrhoids are large or thrombic, nor irreducible 
with excessive redundant tissue evidencing frequent 
recurrences.  While the veteran has reported occasional 
episodes of bleeding and pain, the infrequency of these 
episodes tends to indicate no more than mild to moderate 
impairment.  The veterans complaints of constant itching is 
not part of the schedular criteria listed in Diagnostic Code 
7336.  Furthermore, the evidence, including the veterans 
testimony, does not show that the severity of this itching 
constitutes more than moderate impairment especially since 
the veteran indicated he is able to treat the condition by 
taking a daily bath.

The Board acknowledges the veterans testimony that he was 
reportedly informed by the examiner that he had a tear in 
regard to his hemorrhoids.  However, the Court has held that 
a lay persons account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, this testimony is 
not entitled to probative value in the instant case.

For the reasons stated above, the Board concludes that the 
severity of the veterans hemorrhoids does not meet or more 
nearly approximates the criteria for the next higher 
disability rating.  Accordingly, his claim for a compensable 
disability rating must be denied.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to a compensable disability rating for 
hemorrhoids is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
